Judgment entered on March 28, 1963 on order denying petitioner’s motion to vacate the award in arbitration and to direct that the arbitration proceed de novo and granting respondents’ cross motion to confirm said award and direct entry of judgment is unanimously affirmed, with costs to respondents. It is clear that toward the close of this prolonged arbitration proceeding, after three separate meetings attended by the three arbitrators to discuss the evidence adduced upon the hearings, the determination of the other two arbitrators to allow substantial damages to respondents became evident; and the arbitrator designated by petitioner sought to delay and frustrate the conclusion of the proceeding. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.